Title: From George Washington to Samuel Fletcher, 24 September 1778
From: Washington, George
To: Fletcher, Samuel


          
            Sir
            Head Quarters Fredericksburgh 24th Septr 1778
          
          Your Letter of the 18th inst., I received some Time ago.
          I have directed Mr Measam of the Clothier’s Department to repair to Hartford and Springfield, to superintend the repacking and assorting of the Cloathing, which has been ordered to those Places. In Case it does not supercede any Appointment of yours, made in Consequence of your Instructions, from the Board of War: However as it is so very necessary for him to see the Contents of the different Bales, previous to their Distribution to the Army, I have desired him, under those Circumstances, to attend & give his Assistance in Conjunction with the Person You have appointed for this particular Business. In Case of such Nomination on your Part, You will advise the Gentlemen of Mr Measams thereof, in Order to prevent Misunderstanding or Complaint on either Side. I am sir &ca.
         